Title: To Alexander Hamilton from Francisco de Miranda, 4 November 1792
From: Miranda, Francisco de
To: Hamilton, Alexander



Paris Novr. the 4th. 1792.the 1t. year of the Republic.
My dear friend,

The affairs & Success of france take a happy turn in our favour. I mean in favour of our dear Country America, from the North to the South. The official Communications from the new appointed Minister of france, & the Information our friend Col. Smith shall give to you, will Shew how things are grown ripe & into maturity for the Execution of those grand & beneficial projects we had in Contemplation, when in our Conversation at New Yorck the love of our Country exalted our minds with those Ideas, for the sake of unfortunate Columbia.
I am sincerely yours

M.

